--------------------------------------------------------------------------------

Exhibit 10.9
 
SECOND AMENDMENT TO
 
SECURITIES PURCHASE AGREEMENT AND DEBENTURES
 
This Second Amendment to Securities Purchase Agreement and Debentures (this
“Amendment”) is dated as of August 16, 2012.
 
WHEREAS, the parties hereto entered into a Securities Purchase Agreement dated
as of May 19, 2011 (the “Agreement”) between Visualant, Incorporated, a Nevada
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”); and
 
WHEREAS, pursuant to the Agreement, the Company issued certain Debentures (as
such term is defined in the Agreement) to each Purchaser as follows: (a) 10%
Convertible Debenture in the principal amount of USD $900,000 issued on May 19,
2011 to Gemini Master Fund, Ltd.; and (b) 10% Convertible Debenture in the
principal amount of USD $300,000 issued on May 19, 2011 to Ascendiant Capital
Partners LLC; and
 
WHEREAS, the Company and each of the Purchasers entered into the First Amendment
to the Securities Purchase Agreement and Debentures dated as of March 12, 2012;
and
 
WHEREAS, the Company and each of the Purchasers have agreed to extend the
Maturity Date of the Debentures to September 30, 2013, among other things;
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and each Purchaser agree as follows:
 
 
1.
Extension of Maturity Date of Debentures.

 
The Maturity Date, as such term is defined in the Debentures, of each Debenture
issued to the Purchasers is hereby extended from May 1, 2012 to September 30,
2013.
 
 
2.
Extension of Additional Investment Right and Participation Right.

 
The additional investment right is hereby extended to September 30, 2013, such
that the words “On or prior to the date which is one year following the Closing
Date,” in the first sentence of Section 2.4(a) of the Agreement shall be
replaced with “On or prior to September 30, 2013”.   The Purchasers’ right to
participate in Subsequent Financings is hereby extended to September 30, 2013,
such that the words “until the date that is the 12 month anniversary of the
Closing Date,” in the first sentence of Section 4.12(a) of the Agreement shall
be replaced with “until September 30, 2013”.
 
 
3.
No Other Amendment.

 

 
1

--------------------------------------------------------------------------------

 

Except as expressly and specifically amended hereby, all other terms, conditions
and provisions of the Debentures and the Agreement shall remain unchanged and
shall continue in full force and effect.

 
 
4.
Counterparts.  This Amendment may be executed in two or more counterparts,
electronically or by facsimile, each of which shall be deemed an original, and
all of which together shall constitute one and the same instrument.

 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
VISUALANT, INCORPORATED
 
 
 
By: /s/ Ronald P. Erickson
     Name:  Ronald P. Erickson
     Title:    Chief Executive Officer
 
     

Name of Purchaser: 
GEMINI MASTER FUND, LTD.
 
By: GEMINI STRATEGIES LLC, INC. as investment manager

 
Signature of Authorized Signatory of Purchaser: /s/ Steven Winters
 
Name of Authorized Signatory: Steven Winters
 
Title of Authorized Signatory: President


 
Name of Purchaser: 
ASCENDIANT CAPITAL PARTNERS LLC



Signature of Authorized Signatory of Purchaser: /s/ Bradley J. Wilhite
 
Name of Authorized Signatory:  Bradley J. Wilhite
 
Title of Authorized Signatory:  Managing Partner

 
 
 
 
 
2

--------------------------------------------------------------------------------